                     Case 1:18-cv-07639-JGK Document 17 Filed 11/08/18 Page 1 of 1
UNITED STATES DISTRICT COURT                                           USDC SONY
SOUTHERN DISTRICT OF NEW YORK                                          DOCUMENT
-------------------------------------------------------------------- X ELECTRONICALLY FILED
                                                                                   DOC#
                                                                                   DATE FILED: _,__ _
                                                                                                        l:l . . M8.--~~-
                                                                                                                ~      -
GLOBAL LYME ALLIANCE, INC.,
                                                    Plaintiff,
                                                                                        18-cv-7639 (JGK)
                    - against-
                                                                                        ORDER OF REFERENCE
CAMYCALVE,
                                                                                        TO A MAGISTRATE JUDGE
                                                    Defendant.
--------------------------------------------------------------------       X
JOHN G. KOELTL, District Judge:

          The above entitled action is referred to the designated Magistrate Judge for the following

purpose(s):

          General Pretrial (includes scheduling,                       Consent under 28 U.S.C. §636(c) for all
          discovery, non-dispositive pretrial motions,                 purposes (including trial)
           and settlement)
                                                                        Consent under 28 U.S.C.§636(c) for
                    Specific Non-Dispositive                           limited purpose (e.g., dispositive motion,
                    Motion/Dispute:*                                   preliminary injunction)

                                                                       Purpose: _ _ _ _ _ _ _ _ _ _ __


                                                                               Habeas Corpus
          If referral is for discovery disputes when
          the District Judge is unavailable, the time
          period of the referral is: - - - - - - - -                           Social Security


_lL       Settlement*                                                  Dispositive Motion (i.e., motion requiring
                                                                       a Report and Recommendation)

          Inquest After Default/Damages Hearing                          Particular Motion:- - - - - - - -


                                                                         All such motions:

SO ORDERED.

DATED:              New York, New York
                    November 7, 2018

                                                                          -..    John G. Koeltl
                                                                          United States District Judge

* Do not check if already referred for general pretrial
